ELAINE SEDERLUND of JERSEY CITY, who was admitted to the bar of this State in 1978, having tendered her consent to a disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that ELAINE SEDERLUND of JERSEY CITY is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that she be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent continue to comply with Administrative Guideline No. 28 of the Office of Attorney Ethics dealing with suspended and disbarred attorneys.